DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 7-10, filed 07 June 2021, with respect to claims 1 and 18 have been fully considered and are persuasive.  Therefore, the § 102/103 rejections of claims 1 and 5-20 have been withdrawn. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 18: An optical sensing array for a plasma processing chamber, comprising:
a plurality of optical sensing systems oriented around a perimeter of the processing chamber, wherein each of the plurality of optical sensing systems comprises:
 	a housing;
 	an optical path through the housing, wherein the optical path comprises a first end and a  second end;
 	a reflector at the first end of the optical path;
 	an opening through the housing between the second end of the optical path and the  reflector, wherein the opening provides an unobstructed path through the housing; and
a light source optically coupled to the optical path, wherein the light source is a broad  band light source; and
 	a sensor optically coupled to the optical path.

Allowable Subject Matter
Claims 1 and 5-23 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1,5-11: None of the prior art of record, alone or in combination, teaches or discloses an optical sensor system, comprising:
 	an opening through the housing between the second end of the optical path and the reflector, wherein the opening provides an unobstructed path through the housing; and
  	a light source optically coupled to the optical path, wherein the light source is a broad band light source,
 	in combination with the rest of the limitations of independent claim 1.
Claims 12-17 are allowed for the reasons stated in the Office action mailed on 06 April 2021.
Claims 18-20: None of the prior art of record, alone or in combination, teaches or discloses and optical sensing array for a plasma processing chamber, comprising:
 	a plurality of optical sensing systems oriented around a perimeter of the processing chamber, wherein each of the plurality of optical sensing systems comprise:
an opening through the housing between the second end of the optical path and the  reflector, wherein the opening provides an unobstructed path through the housing; and
 		a light source optically coupled to the optical path, wherein the light source is a broad band light source,
 	in combination with the rest of the limitations of independent claim 18.
Claim 21: None of the prior art of record, alone or in combination, teaches or discloses an optical sensor system, comprising:
 	an opening through the housing between the second end of the optical path and the reflector, wherein the opening provides an unobstructed path through the housing;
 	a light source optically coupled to the optical path; and
 	a sensor optically coupled to the optical path, wherein the light source and the sensor are optically coupled to the optical path by a fiber optic cable,
 	in combination with the rest of the limitations of independent claim 21.
Claim 22: None of the prior art of record, alone or in combination, teaches or discloses an optical sensor system, comprising:
 	an opening through the housing between the second end of the optical path and the reflector, wherein the opening provides an unobstructed path through the housing;
 	a light source optically coupled to the optical path;
 	a sensor optically coupled to the optical path; and
 	a band pass filter at a location along an optical path between the sensor and the opening,
 	in combination with the rest of the limitations of independent claim 22.
Claim 23: None of the prior art of record, alone or in combination, teaches or discloses an optical sensor system, comprising:
 	an opening through the housing between the second end of the optical path and the reflector, wherein the opening provides an unobstructed path through the housing;
 	a light source optically coupled to the optical path; and
 	a sensor optically coupled to the optical path, wherein the sensor is a spectrometer or a photodiode,
 	in combination with the rest of the limitations of independent claim 23.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896